Case 2:20-cv-00630-JMS-DLP Document 46 Filed 12/23/20 Page 1 of 2 PageID #: 791




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 PATRICK R. SMITH, et al.                           )
                                                    )
                              Plaintiffs,           )
                                                    )
                         v.                         )       No. 2:20-cv-00630-JMS-DLP
                                                    )
 WILLIAM P. BARR, et al.                            )
                                                    )
                              Defendants.           )

                      MINUTE ENTRY FOR DECEMBER 22, 2020
                            DISCOVERY CONFERENCE
                     HON. DORIS L. PRYOR, MAGISTRATE JUDGE

        The parties appeared by telephone for a conference on December 22, 2020. John Maley

 and Robert Burgoyne appeared for the plaintiffs. Assistant United States Attorney Shelese Woods

 appeared for the defendants. The parties discussed discovery disputes. The defendants shall

 provide supplemental unredacted discovery responses as discussed during the conference. The

 call was held and concluded.




     Date: 12/23/2020
Case 2:20-cv-00630-JMS-DLP Document 46 Filed 12/23/20 Page 2 of 2 PageID #: 792




 Distribution:

 Robert A. Burgoyne
 PERKINS COIE LLP
 rburgoyne@perkinscoie.com

 Sarah Howland
 PERKINS COIE LLP
 showland@perkinscoie.com

 John R. Maley
 BARNES & THORNBURG, LLP (Indianapolis)
 jmaley@btlaw.com

 Caroline M. Mew
 PERKINS COIE LLP
 cmew@perkinscoie.com

 Lisa A. Olson
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 lisa.olson@usdoj.gov

 Jordan L. Von Bokern
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 jordan.l.von.bokern2@usdoj.gov

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov
